DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed July 25, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 23-29 and 31 are pending.

Claim Rejections - 35 USC § 103
4.	Claims 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8,512,768) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The Examiner states “The reference states that a preferred embodiment contains 4% lidocaine where lidocaine is only anesthetic selected.” Non-final Office Action, page
8, paragraph 11, lines 7-9. Applicants’ were not able to find this disclosure, and the Examiner does not provide a citation.

Ma discloses “[E]ven more preferably, the composition includes 4% w/w of lidocaine.” Ma, col.1, lines 55-56. With respect, Applicants submit the Examiner’s interpretation of this disclosure is an example of impermissible hindsight. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (emphasis added).

However, as stated in the previous Office action, Ma states that a preferred embodiment is a composition that includes 4% lidocaine.  This statement is found at column 1, lines 55-56 and was cited in the previous Office action.  Thus, improper hindsight was not utilized.
Applicant also argues:
Applicants’ specification and claim 23 limits “the anesthetic is advantageously characterized as containing only lidocaine” in the form of the free base, as lidocaine, not lidocaine hydrochloride. See the specification, p. 9, paragraph 0040, lines 17- 18; Tables 1-3; p. 11, paragraph 0045, lines 8-9; Examples 1-3, pages 12-14.

Topically treating foot pain for the control group listed in Table 5, infra, show an unexpected result that the compositions described in Table 3, and by extrapolation in Tables 7 - 2, in which the only anesthetic is lidocaine, were more effective in reducing pain in the foot compared to a topical generic Lidocaine preparation. Reduction in Pain and Reduction in Pain Score after topically treating foot pain for the test group listed in Table 4, infra, and after topically treating foot pain for the control group listed in Table 5, infra, show that the compositions described in Table 3, and by extrapolation in Tables 1 - 2, in which the only anesthetic is lidocaine, was more effective in reducing pain in the foot compared to a topical generic Lidocaine preparation. See the specification, p. 19, 0086, lines 7-11, Figs 4-5.

However, the results shown in the specification are not considered to support a claim for patentability based on unexpected results.  An unexpected result must stem from the differences between the claimed invention and the prior art.  In this case the prior art specifically teaches using a concentration of 4% lidocaine and specifically states that the lidocaine can be selected as the only anesthetic ingredient.  Furthermore, applicant’s specification compares a composition of 4% lidocaine, isopropyl alcohol, propylene glycol, and hydroxypropylcellulose NF as the control group with a composition with from Table 3 which contains lidocaine, echinacea, arnica, isopropyl alcohol, propylene glycol, DMSO and hydroxypropylcellulose NF in specific amounts.  The composition from Table 3 did function in an improved manner but it is unclear if the results are actually unexpected.  The composition of Table 3 contains the additional active ingredients DMSO, echinacea, and arnica.  It would be expected that a composition with additional active ingredients to function in an improved manner in comparison with a control which contains fewer active ingredients.  Therefore, the evidence in the specification is not considered to support a claim for patentability based on unexpected results.  
5.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8,512,768) as applied to claims 23, 25, and 26 above, and further in view of Pomerantz (US 5,081,157) OR Wisniewski (US 5,093,133) OR Shin (US 5,436,241) OR Roulier (US 6,280,750) for the reasons set forth in the previous Office action.
	Applicant argues this rejection is overcome based on the arguments for Ma alone.  However, these arguments are not persuasive for the reasons set forth above.
6.	Claims 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8,512,768) as applied to claims 23, 25, and 26 above, and further in view of “Vitamins and Mineral as a Treatment” (Heel That Pain Rev. 2014, p.1-3) and Speroni (Journal of Ethnopharmacology (2002), vol. 79, pp. 265-272) for the reasons set forth in the previous Office action.
Applicant argues this rejection is overcome based on the arguments for Ma alone.  However, these arguments are not persuasive for the reasons set forth above.
7.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8,512,768), “Vitamins and Mineral as a Treatment” (Heel That Pain Rev. 2014, p.1-3) and Speroni (Journal of Ethnopharmacology (2002), vol. 79, pp. 265-272) as applied to claims 23-27, 29, and 31 above, and further in view of Pomerantz (US 5,081,157) OR Wisniewski (US 5,093,133) OR Shin (US 5,436,241) OR Roulier (US 6,280,750) for the reasons set forth in the previous Office action.
Applicant argues this rejection is overcome based on the arguments for Ma alone.  However, these arguments are not persuasive for the reasons set forth above.


8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655